Citation Nr: 0414380	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1969 to April 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision by the RO that 
denied service connection for PTSD.  A videoconference 
hearing before the undersigned member of the Board was held 
in September 2003.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and implementing regulations, among other 
things, provides that the claimant must be notified of VCAA 
by letter, and that the letter must specifically address the 
disability(ies) at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recent decisions of both the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims have 
addressed shortcomings of VA in its application of VCAA.  

In this case, while the veteran was notified of the general 
principals of VA's duty to assist by letter dated in February 
2002, he has not been properly notified of VCAA nor has he 
been provided with the appropriate laws and regulations, 
including 38 C.F.R. § 3.159, which explains fully, VA's duty 
to assist.  Therefore, additional development must be 
undertaken prior to appellate review of the claim.  

The Board also notes that an April 2002 VA examination by a 
social worker referred to a February 26, 2002 evaluation 
report by a staff psychiatrist.  Although records were 
obtained from VAMC Altoona for treatment in early 2002, a 
copy of the psychiatrist's report is not among the records 
associated with the claims file.  As these records are 
pertinent to the veteran's claim and are within the control 
of VA, they must be obtained.  

The veteran contends that he has PTSD as a result of combat 
experiences in Vietnam.  While he provided VA with a stressor 
statement in April 2002, it appears that the RO deemed the 
information insufficient for any type of meaningful research 
by U.S. Armed Service Center for Research of Unit Records 
(USASCRUR) to attempt to verify his claimed stressors.  As 
this appeal must be remanded on other grounds, the veteran 
should be given another opportunity to provide more detailed 
information concerning the stressors in service that he 
believes have led to his current psychiatric problems, 
including any additional information about the attack in 
December 1969 at Base Camp Cochi on the Vietnam/Cambodia 
border..  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO, not 
specifically addressing the subject 
matter at issue, is not acceptable.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
he should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain a 
detailed description of the specific 
traumatic incidents which produced the 
stressors that resulted in his claimed 
PTSD.  The veteran should be as specific 
as possible as to the dates and 
circumstances of the claimed stressors; 
his specific duties at the time of the 
incidents; the names of any individuals 
involved and any witnesses to the claim 
incidents, and a description of his 
personal involvement in each incident.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.  

3.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for any 
psychiatric problems since his discharge 
from service.  After the veteran has 
signed the appropriate releases, all 
records not already in the file should be 
obtained and associated with the claims 
folder.  In particular, the RO should 
obtain all VA treatment records from VAMC 
Altoona from 2002 to the present, 
including the February 26, 2002 
psychiatric evaluation report.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

4.  If the veteran provides information 
about those stressors, this information 
and a copy of his service personnel 
records should be forwarded to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 for verification of any identified 
incident(s).  

5.  If the veteran provides information 
concerning stressors which are verified, 
he should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM IV.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If applicable, 
the RO should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which should include 38 C.F.R. 
§ 3.159, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


